PER CURIAM: *
The Federal Public Defender appointed to represent Emiliano Aranda-Martinez has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Aran-da-Martinez has filed a response. The record is not sufficiently developed to allow us to make a fair evaluation of Aranda-Martinez’s claim of ineffective assistance of counsel; we' therefore decline to consider the claim without prejudice to-collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, — U.S.-, 135 S.Ct. 123, 190 L.Ed.2d 94 (2014).
We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Aranda-Mar-tinez’s response. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Aranda-Martinez’s motion for appointment of counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.